COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTIONS

Appellate case name:         Rema Charles v. Dickinson Independent School District, A.C.
                             Kantara, and Taylor Marine Construction of Texas, LLC

Appellate case number:       01-20-00215-CV

Trial court case number:     16-CV-0880

Trial court:                 56th District Court of Galveston County

      Appellant, Rema Charles, has filed five motions: two motions for sanctions, a
motion to substitute counsel, and two motions for leave to supplement her brief.
       Appellant’s two motions for sanctions will be carried with the case and considered
with submission of the appeal.
       In her motion to substitute counsel, appellant requests that Bruce W. Cobb be
substituted as her “choice of counsel.” Cobb later filed a notice of appearance on behalf of
appellant. See TEX. R. APP. P. 6.2 (authorizing attorney other than lead counsel to file notice
of appearance on behalf of party). Frank A. Adams previously filed a notice of appearance
on behalf of appellant, but he has not sought to withdraw from representing appellant in
this appeal. See TEX. R. APP. P. 6.5(a) (authorizing motion for leave to withdraw as
counsel), (d) (providing conditions on motion to withdraw as counsel when another
attorney substitutes for withdrawing attorney). Ten days have passed without a response.
TEX. R. APP. P. 10.3(a). Accordingly, the Court construes appellant’s motion to substitute
counsel as a notice of appearance by Cobb on behalf of appellant. The Court grants
appellant’s motion to substitute counsel as construed as a notice of appearance.
       Prior to submission of this appeal, appellant also filed two motions for leave to
supplement her brief as well a supplemental reply brief. See TEX. R. APP. P. 38.7. Ten days
have passed without a response. See TEX. R. APP. P. 10.3(a). Accordingly, the Court grants
both of appellant’s motions to supplement her brief and accepts her supplemental reply
brief.
      It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court


Date: November 2, 2021